Citation Nr: 0529445	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-12 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder, claimed as depression.

2.  Entitlement to an initial disability rating, greater than 
20 percent, for a left shoulder disorder described as 
bicipital muscle tear, with acromioclavicular (AC) joint 
separation (minor).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from October 2000 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming that denied, in pertinent part, the 
veteran's claim for service connection for a personality 
disorder (claimed as depression).  The RO's July 2003 
decision also granted an initial rating of 20 percent for a 
left shoulder disorder.

In May 2004, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO. 
A transcript of the hearing is of record.

In December 2004, the Board remanded these claims for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.  Following 
the requested development, the RO issued a June 2005 
supplemental statement of the case (SSOC) that confirmed the 
prior rating decision.  


FINDINGS OF FACT


1.  The veteran was diagnosed in service and separated from 
service due to a personality disorder with borderline 
narcissistic and antisocial traits.  

2.  The veteran is currently diagnosed with a mixed 
personality disorder with borderline aggressive narcissistic 
and angry features.  

3.  The veteran's service-connected left bicipital muscle 
tear, with acromioclavicular (AC) joint separation (minor), 
is currently manifested by a range of motion 
consisting of abduction to 135 degrees, forward flexion to 
170 degrees, internal rotation to 90 degrees and down to 70 
degrees before complaining of pain.  Left upper extremity 
muscle strength is 5/5.  The veteran does not have recurrent 
dislocations, ankylosis, malunion or nonunion, neurologic 
deficit, or significant activity restrictions, and can raise 
his left arm above shoulder level.



CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303(c) (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for a disability evaluation in excess of 20 
percent for left bicipital muscle tear, with 
acromioclavicular (AC) joint separation (minor), have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in letters dated 
March 2003, and April and December 2004, by a February 2004 
statement of the case (SOC), and a June 2005 supplemental 
statement of the case (SSOC) fulfills the requirements set 
forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).


I.  Service Connection for a personality disorder, claimed as 
depression.  Service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, service connection for a psychosis may be granted 
if the disorder was compensably disabling within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); Beno v. Principi, 3 
Vet.App. 439 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Background.  The service medical records include an addiction 
rehabilitation clinic discharge summary from June 19 through 
July 17, 2001.  The veteran reported spending the majority of 
his free time under the influence of alcohol.  He consumed 
alcohol despite experiencing depressed feelings, anger, 
anxiety, paranoia and thoughts of hurting others.  The 
discharge diagnosis was alcohol dependence with physiological 
dependence. 

In a November 2001 psychiatric examination the veteran 
reported a depressed mood for the past year or so citing 
numerous complaints. He reported an extensive history of 
alcohol abuse beginning at age 12.  He would consume alcohol 
all day nearly every day.  He underwent treatment from June 
to July 2001 claiming to no longer drink.  He denied drugs 
but smoked 3/4  to 1 pack of cigarettes a day.  His father beat 
him severely as a child and he ran away 5 to 6 times.  He 
fought all the time as a child and ultimately was suspended 
from school.  He completed 11th grade and received a GED.  

The examiner noted that the veteran was alert and oriented.  
No psychomotor abnormalities were apparent.  Speech was 
fluent with normal rate, pitch, and volume.  The veteran made 
good eye contact and was adequately cooperative.  He became 
tearful and expressed hopelessness several times during the 
examination.  Concentration and memory appeared intact.  
Intelligence was judged to be average, mood was distraught, 
and thought process logical and goal directed.  He denied 
hallucinations and did not display organized delusions.  He 
reported transient suicidal ideation with no intent.  
Insight, impulse control, and judgment were poor to fair.  
Psychological testing revealed an agitated, dysphoric, 
argumentative and stubborn nature indicative of an individual 
who would externalize blame without admitting culpability, 
and who was overtly sensitive to criticism, and prone to 
irrational outbursts of anger.  The diagnosis was a dysthymic 
disorder, and a personality disorder with narcissistic and 
antisocial traits. 

In a December 2001 treatment record the diagnoses were R/O 
major depressive episode vs. dysthymic disorder; and 
personality disorder with borderline narcissistic and 
antisocial traits.  In May 2002 the veteran was removed from 
submarine school as a result of an episode of major 
depression.  He was treated with Serzone and Zoloft.  

In November 2002, it was recommended that the veteran be 
expeditiously administratively separation from service due to 
a personality disorder.  It was noted that:

His personality disorder is of such 
severity as to preclude the ability to 
function safely and effectively in the 
military environment.  In addition, his 
personality disorder is not considered 
amenable to conventional psychiatric 
care, nor will it be resolved by transfer 
to another duty station, disciplinary 
action, training, or reclassification."

January 2003 records noted the veteran was being separated 
from service due to a major depressive disorder, single 
episode; and a personality disorder with borderline 
narcissistic and antisocial traits.  

In an April 2003 VA psychiatric examination, the examiner 
reviewed the service medical records noting that the veteran 
had been discharged from the Navy in January 2003 after about 
27 months of service.  He received a general discharge for a 
personality disorder.  The veteran reported having difficulty 
with everything describing a heavy alcohol use disorder early 
in his military career.  He was caught for underage drinking 
and received several article 15s for assault and was 
ultimately sent for rehabilitation.  He subsequently found 
himself not to be motivated and his grades began to slip.  He 
was seen by a psychiatrist and diagnosed with a personality 
disorder but a dysthymic disorder was also suspected, and he 
was treated with Zoloft and Serzone.  The veteran may have 
initially responded to the medication but he stopped using 
it.  He began having conflicts with his psychiatrist.  He 
subsequently e-mailed a psychic and made vague assertions 
that he was going to burn down the hospital.  At that point 
the decision to discharge him from service was made.  

The examiner noted that the veteran wore a knit cap 
throughout the interview.  His hair was dyed green.  He 
stated that he had tried 8 different colors but could not 
find one he liked mostly because he was "bored."  The 
veteran was alert, oriented, with logical speech and no loose 
associations.  Affect was bland with little modulation in his 
voice, although he answered all questions.  He had an 
undertone of resentment, entitlement, and a lack of interest 
in doing anything.  He denied suicidal or homicidal 
ideations, delusions, or hallucinations.  His memory was 
intact.  The examiner noted that he had a significant 
personality disorder with borderline aggressive narcissistic 
and angry features.  He had a virtual lifelong history of 
rebelliousness, resentment of authority, lack of motivation, 
and feeling that he was entitled to things or could obtain 
what he wanted through intimidation.  While noting that there 
was some measure of "depression," the examiner opined that:

This is primarily in my opinion related 
to the fact that he is not able to get 
what he wants and has found out that his 
style of interaction is not successful 
and that people not only do not respond 
to it, but it will create consequences.  
I have significant doubt there is any 
underlying true biological depression 
that would be treatable by medication...."    

The diagnosis was a mixed personality disorder with 
borderline aggressive narcissistic and angry features.  A GAF 
of 60 was assigned.

By rating action in July 2003 service connection for a 
personality disorder claimed as depression was denied.  In 
making that determination the RO noted the veteran's 
extensive history of alcohol dependence.  He was diagnosed in 
service with a dysthymic disorder which was not service 
disabling, and a personality disorder with narcissistic and 
antisocial traits.  He was discharged from service due to the 
personality disorder.  In April 2003 the VA examiner 
diagnosed a mixed personality disorder and had significant 
doubt there was any underlying true biological depression.

In a May 2004 Travel Board hearing, the veteran testified 
that he had depression but was denied because of his history 
of alcohol dependence and diagnosis  of borderline 
personality disorder, narcissistic and angry features.  Since 
he left service his depression seemed to come and go.  He was 
not currently taking medication or receiving regular 
treatment for his psychiatric treatment.  He also alleged 
that his depression was secondary to chronic pain in his 
shoulder.  He had received some treatment through VAMC.  

The Board remanded this case in December 2004 for additional 
development.  Subsequently the RO in December 2004 sent a 
VCAA development letter to the veteran requesting any 
additional evidence to support his appeal. 

The veteran in a July 2005 letter asked that his claims be 
adjudicated by the Board.  He noted that he did not have a 
personality disorder of any kind.  He noted that, 
"Additional evidence of my injury and my depression is not 
necessary, ..."

Analysis.  The evidence of record does not establish that the 
veteran suffers from a chronic depressive disorder.  He has 
been diagnosed with a personality disorder.  

Here, no VA or non-VA clinician has diagnosed the veteran's 
psychiatric condition as a chronic depressive disorder.  
Although depressive symptoms were shown to be present in 
service, the assessment of a service department psychiatrist 
was that this was a single episode related to his personality 
disorder.  A VA psychiatrist in April 2004 diagnosed the 
veteran with a significant personality disorder with 
borderline aggressive narcissistic and angry features.  While 
noting that there was some measure of "depression," the 
examiner opined that this was related to the fact that the 
veteran was not able to get what he wanted.  He noted 
significant doubt that there was any underlying true 
biological depression.

The veteran does not have a current medical diagnosis of a 
depressive disorder.
In essence, the veteran's unsubstantiated lay assertion is 
the only evidence linking a depressive disorder to military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a layperson, he is not 
competent to offer a medical opinion regarding a diagnosis or 
etiology of a disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that the veteran currently has been diagnosed with a 
depressive disorder.

The veteran's service medical records reveal that he was 
treated for various psychiatric symptomatologies, and 
separated from service due to a personality disorder.  Post-
service medical evidence reveals a personality disorder was 
also diagnosed shortly after service in April 2004 during a 
VA examination.  There is no clinical evidence of a current 
diagnosis of a depressive disorder.  

The Board notes that all the evidence indicates that the 
veteran has a personality disorder, which by law is not 
service connectable.  See 38 C.F.R. § 3.303(c).  38 C.F.R. §§ 
3.303(c), 4.9, 4.127; Beno.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit. Sabonis, supra. Consequently, service 
connection for a personality disorder is not warranted.


II.  Increased Rating Claims for a left shoulder disorder.   
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
they constitute the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

The RO has assigned the veteran's service-connected left 
shoulder disorder a 20 percent disability rating pursuant to 
Diagnostic Code 5201.  Pursuant to Diagnostic Code 5201, used 
in rating limitation of motion of the arm, a 20 percent 
rating contemplates motion of the minor arm being limited to 
shoulder level.  The next highest rating under this code 
section relating to the minor arm is a 30 percent disability 
rating, which posits limitation of motion of the minor arm to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).

For comparison, the Rating Schedule also list what VA 
considers to be "normal" range of motion in the shoulder in 
the various directions of forward elevation (flexion), 
abduction, external rotation, and internal rotation.  See 38 
C.F.R. § 4.71, Plate I.  Plate I provides that normal forward 
elevation (flexion) and abduction are to 180 degrees and 
normal external and internal rotation are to 90 degrees.


Background.  The veteran is seeking an increased disability 
rating for his service-connected left shoulder disorder.  A 
review of the veteran's military records reveals that he is 
right handed. Accordingly, his left shoulder disability 
involves his minor extremity.  

Service medical records reveal that in October 2002, the 
veteran fell while playing football injuring his left 
shoulder.  An examiner noted that the complaints of pain were 
out of proportion to the examination.  He was treated with a 
sling, Motrin and Tylenol #3.  He exhibited a fairly normal 
range of motion (ROM).  There was some pain on abduction 
after about 90 degrees.  Strength and sensations were 
considered normal.  The diagnosis was probable type I, type 
II AC joint separation.

Follow up examinations in November and December 2002 noted 
objective evidence of left shoulder tenderness to palpation 
over the left AC and acromion.  There were negative 
impingement signs, minimum tenderness to palpation, normal 
ROM, and no shoulder instability.  The assessment was a 
probable slap lesion.  An orthopedic consultation was 
requested and his overhead activities were limited until the 
evaluation was done.

An orthopedic consultation was performed at the William W. 
Backus Hospital in January 2003.  An arthrography of the left 
shoulder revealed that the rotator cuff was intact.  Mild 
supraspinatus tendinosis was suspected.  The presence of a 
labral tears was suggested by x-rays.  There was no evidence 
of extensive labral tear.  Mild hypertropic changes of the AC 
joint, and spurring of the type III acrominion, consistent 
with impingement was noted.  

In March 2003, a VA examination for joints was conducted.  
The report of this examination noted the veteran's inservice 
history of a left shoulder injury in October 2002.  The 
veteran reported current complaints of pain and stiffness to 
varying degrees.  He had no problems if he took it easy but 
he did have several flare-ups a month lasting a few days.  
The pain was worse with overhead work and activities 
involving swinging his arms.  Any heavy lifting requiring him 
to hold his arm for any length of time also caused pain.  He 
used no medication for the pain and had not undergone any 
surgical procedures.  He was presently unemployed but had not 
lost any time in service due to his left shoulder condition.

Physical examination revealed no edema or swelling, 5/5 
strength throughout, and no pain or tenderness except with 
the left shoulder.  External examination of the left shoulder 
revealed no scarring or muscular atrophy of the shoulder 
girdle or upper arm.  The veteran complained of some 
tenderness over the anterior shoulder and in the area of the 
insertion of the biceps into the forearm.  Minimal tenderness 
over the AC joint was noted.  Forward flexion was to 170 
degrees, abduction to 135 degrees before pain, internal 
rotation to 90 degrees and down to 70 degrees before 
complaint of pain.  Internal and external rotation with thumb 
reach to the mid thorasic without complaint.  ROM was 
unchanged after multiple repetitions.  There was a diagnoses 
history of AC joint separation and bicepatal muscle tear.  X-
rays revealed glenohumeral joint space was normal, and the 
acromioclavicular area with no abnormal subluxation.  No 
significant skeletal abnormalities were noted.  

By rating action in July 2003 the RO granted service 
connection for a left shoulder disorder described as, 
bicipital muscle tear, with acromioclavicular (AC) joint 
separation (minor).  A 20 percent evaluation was assigned.

In a May 2004 Travel Board hearing the veteran testified that 
his service connected left shoulder disability caused him 
constant pain.  He had a lot of stiffness in the morning.  He 
also had flare-ups.  This was debilitating at times. He was 
unable to lift things anymore.  He had been treated at the 
Backus Hospital in Connecticut, where he was told he would 
need surgery.  He saw a Navy doctor at the Groton Naval 
Hospital where he was stationed.  As he was leaving service 
in a few weeks he never had the surgery.  He did not receive 
treatment anywhere other than in service, at Backus Hospital, 
and at the VA in Cheyenne for his shoulder.  

He testified that he had tears in two ligaments.  He had pain 
in his left arm when raising it overhead and it would get 
fatigued faster than his right arm.  He had been prescribed 
Naproxen for pain but had not been service connected at that 
time and could not afford it.  He did stretching exercises, 
and did not use any over the counter medications.  He was 
presently working at two jobs in excess of 40 hrs a week.  

He noted that he had been attempting to get medical records 
from the Backus Hospital unsuccessfully.  The Board notes 
that although the veteran claimed that he could not get his 
treatment records from the Backus Hospital during service, 
these records are contained in the service medical records.  

Analysis.  The medical evidence of record clearly shows that 
the veteran does not experience any significant limitation of 
motion.  As stated above, a 20 percent rating under 
Diagnostic Code 5201 is warranted where there exists 
limitation of motion of the arm at the shoulder level.  In 
the veteran's case, the required findings are absent from the 
record.  He was granted the 20 percent rating for his 
limitation of motion of the left shoulder and accompanying 
pain and stiffness.  He does not have limitation of motion of 
the arm at the shoulder level.  A higher disability rating 
would require limitation of the arm to 25 degrees from the 
side which limitation clearly the veteran does not have.  
Therefore, a rating for the left shoulder disability in 
excess of 20 percent cannot be assigned.  Even with due 
consideration of 38 C.F.R. §§  4.40 and 4.59 and DeLuca, the 
Board finds that the veteran's left shoulder disability is 
properly rated as 20 percent.  

The veteran does not have ankylosis of the scapulohumeral 
joint or impairment of the humerus including malunion of the 
humerus, recurrent dislocations of the scapulohumeral joint, 
fibrous union of the humerus, nonunion (false flail joint) of 
the humerus, or loss of head of (flail shoulder) the humerus.  
As such, the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200 and 5202.  Finally, the veteran does not 
demonstrate malunion or nonunion of the clavicle or scapula, 
or dislocation of the clavicle or scapula.  As such, the 
veteran is not entitled to a higher rating under Diagnostic 
Code 5203.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The veteran is competent to assert that his disability is 
worse or entitled to a higher evaluation.  However, in regard 
to the shoulder, the Board finds that the medical evidence is 
far more probative of the degree of impairment than his 
unsupported lay statements.  In sum, the Board concludes that 
neither actual limitation of motion nor his functional 
impairment due to any factor, including pain, weakness, or 
weakness due to excess fatigability, limits function below 
the shoulder level.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher ratings. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 20 percent for a left shoulder 
disorder.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected left 
shoulder disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to service connection for a personality disorder, 
claimed as depression is denied.

Entitlement to a rating in excess of 20 percent for a left 
bicipital muscle tear, with acromioclavicular (AC) joint 
separation (minor) is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


